Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura JP 2012-56528.
Re clm 1, Kawamura discloses a wheel hub for a wheel hub assembly for motor vehicles provided with a bearing unit, comprising: at least one row of rolling bodies (3s, Fig. 1), a flanged portion (9) comprising a plurality of axial holes (through which bolts 6a pass), at least two sheet-metal elements (4 and 8) rigidly joined together, the at least two sheet-metal elements including a first sheet-metal element (4) defining a raceway (at 4a) for the at least one row of rolling bodies, wherein the first sheet-metal element comprises: a radially outer annular portion (flange portion 4 including holes through which bolts pass) configured to form the flanged portion; and an axially inner cylindrical portion (4c).
Re clm 2, Kawamura further discloses the at least two sheet-metal elements are three in number (4, 5 and 8).
Re clm 3 and 4, Kawamura further discloses a first intermediate portion (around 4a) adjacent to the axially inner cylindrical portion; a second intermediate portion  (around seal 7a), which connects together with the first intermediate portion and the radially outer annular portion.
Re clm 7, Kawamura further discloses a second sheet-metal element (8) comprising a radially outer annular portion configured to form the flanged portion (portion of 8 that forms flange with portion of 4), and an axially inner cylindrical portion (8c) connected (indirectly via flanges of 8 and 4) to the axially inner cylindrical portion of the first sheet metal element.
Re clm 11, Kawamura further discloses a third sheet- metal element (5)comprising a radially outer annular portion (portion of 5 that seats seal 22), an axially outer cylindrical portion (leftmost part of 5) and an intermediate portion (raceway 5a) connecting together the annular portion and the cylindrical portion.
Re clm 13, Kawamura further discloses the first sheet-metal element and the second sheet-metal element which are rigidly joined together form a structure which circumscribes a cavity (interior of 4 and 8 forms a cavity).
Re clm 17, Kawamura further discloses a radially internal ring which is rotatable (wheel side), integral with and mounted on the wheel hub, the wheel hub assembly further comprising: a radially outer ring (2), two rows of rolling bodies (3s), interposed between the radially outer ring and the radially inner ring, and two containing cages (20s) for keeping in position the rolling bodies of the rows of rolling bodies.
Re clm 20, Kawamura further discloses a method of forming a bearing unit comprising: defining a raceway (4a) and a flange portion (flange part of 4) having a plurality of axial holes (through which bolts 6a pass) in a first sheet metal element (4), joining the first sheet metal element to a second sheet metal element (8) and joining the second sheet metal element to a third sheet metal element (35b; or 5 indirectly).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura JP 2012-56528 as applied to claims 1 and 4 above, and further in view of Grell U.S. 2006/0182379.
	Kawamura discloses all the claimed subject matter as described above.
	Re clms 5 and 6, Kawamura does not disclose wherein the first sheet-metal element has a hardening depth in the region of the raceway equal to between 50% and 70% of the thickness of the first sheet-metal element.
	Grell teaches hardening depth of the bearing race as a result effect variable such that the maximum load-bearing capacity of the sleeve is dependent on the hardening depth ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawamura in view of Grell and provide the first sheet-metal element has a hardening depth in the region of the raceway equal to between 50% and 70% of the thickness of the first sheet-metal element, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). For example, providing too little hardening depth with reduce the load-capacity of the bearing, while providing too much hardening depth can make the raceway too brittle.
Re clm 8¸ Kawamura further discloses a second sheet-metal element (8) comprising a radially outer annular portion configured to form the flanged portion (portion of 8 that forms flange with portion of 4), and an axially inner cylindrical portion (8c) connected (indirectly via flanges of 8 and 4) to the axially inner cylindrical portion of the first sheet metal element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura JP 2012-56528 as applied to claim 7 above, and further in view of Beyfuss U.S. 2012/0112521.
	Kawamura discloses all the claimed subject matter as described above.
	Re clm 9, Kawamura is silent as to the thickness of the sheet-metal elements and does not disclose the thickness of the first sheet-metal element is between 3 mm and 7 mm and the thickness of the second sheet-metal element is between 3 mm and 6 mm.
	Beyfuss discloses the thickness of the sheet metal parts for a wheel hub are between 2 and 8 mm ([0021]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawamura in view of Beyfuss and provide the thickness of the first sheet-metal element is between 3 mm and 7 mm and the thickness of the second sheet-metal element is between 3 mm and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Bearing race thickness is a well-established result effect variable.  If the thickness is too small, then the load-bearing capacity of the device will be reduced below acceptable levels. On the other hand, if the thickness is too great, then the device will weigh more than necessary compromising bearing life and fuel efficiency.

Claims 10, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura JP 2012-56528 in view of Grell U.S. 2006/0182379 as applied to claim 8 above, and further in view of Beyfuss U.S. 2012/0112521.
	Kawamura in view of Grell discloses all the claimed subject matter as described above.
	Re clm 10, Kawamura is silent as to the thickness of the sheet-metal elements and does not disclose the thickness of the first sheet-metal element is between 3 mm and 7 mm and the thickness of the second sheet-metal element is between 3 mm and 6 mm.
	Beyfuss discloses the thickness of the sheet metal parts for a wheel hub are between 2 and 8 mm ([0021]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawamura in view of Beyfuss and provide the thickness of the first sheet-metal element is between 3 mm and 7 mm and the thickness of the second sheet-metal element is between 3 mm and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Bearing race thickness is a well-established result effect variable.  If the thickness is too small, then the load-bearing capacity of the device will be reduced below acceptable levels. On the other hand, if the thickness is too great, then the device will weigh more than necessary compromising bearing life and fuel efficiency.
Re clm 12, Kawamura further discloses a third sheet- metal element (5)comprising a radially outer annular portion (portion of 5 that seats seal 22), an axially outer cylindrical portion (leftmost part of 5) and an intermediate portion (raceway 5a) connecting together the annular portion and the cylindrical portion.
Re clm 14, Kawamura further discloses the first sheet-metal element and the second sheet-metal element which are rigidly joined together form a structure which circumscribes a cavity (interior of 4 and 8 forms a cavity).
Re clm 18, Kawamura further discloses a radially internal ring which is rotatable (wheel side), integral with and mounted on the wheel hub, the wheel hub assembly further comprising: a radially outer ring (2), two rows of rolling bodies (3s), interposed between the radially outer ring and the radially inner ring, and two containing cages (20s) for keeping in position the rolling bodies of the rows of rolling bodies.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if Applicant recited that the axially inner cylindrical portion of the second sheet-metal element axially overlaps the axially inner cylindrical portion of the first sheet-metal element. Applicant could instead claim that the two axially inner cylindrical portions directly contact each other.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the Kawamura reference has been used as the primary reference to reject the claims.  This replaces the Numata reference. Applicant’s arguments are solely against Numata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656